McLaughlin, J. (dissenting).
I think the order appealed from should be affirmed. (1) The moving papers did not show any valid reason for opening the default. The defendant had actual knowledge of the time when the trial was to take place, but she did not then have interest enough therein to even attend the same.
(2) The moving papers did not establish that the defendant had any defense to the action. Indeed there is nothing contained in the record before us from which it can be fairly inferred that if the default were opened the defendant could successfully defend the action. And a judgment ought not to be set aside and an opportunity afforded for a new trial unless there be at least a probability of a different result being reached. (Blank v. Blank, 107 N. Y. 91.) To justify opening a default a satisfactory excuse must not only be presented, but facts must be stated from which the court can reach a legal conclusion based thereon that a different judgment may be rendered at the conclusion of another hearing; and as there is not- a single allegation in the moving papers which would have justified the court at Special Term in reaching that result, the motion for that reason was properly denied. It will be observed that the defendant did not deny the truth of a single fact found by the trial court upon which the judgment sought to be set aside was rendered. The only excuse urged upon the oral argument before us, and the same plainly appears from the record, for opening the default is that the defendant desired to be in a position to appeal from the judgment and ultimately have the Supreme Court of the United States pass upon the validity of the Connecticut judgment. Under the law of this State as declared by numerous decisions, the defendant has no defense to the action. (McGown v. McGown, 19 App. Div. 369; Bell v. Bell, 4 id. 527; Kerr v. Kerr, 41 N. Y. 272; Hoffman v. Hoffman, 46 id. 30; People v. Baker, 76 id. 78; O'Dea v. O'Dea, 101 id. 23.) And this being so the judgment regularly rendered, uj>on the strength and validity of which the rights of other persons may have become involved, ought not to be disturbed.
For these reasons I am unable to concur in the opinion of Mr. Justice O’Brien.
Patterson, J., concurred.
Order reversed, without costs, and motion granted, without costs.